Citation Nr: 0628665	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for post-surgical complications of radical retropubic 
prostatectomy (RRP) with lymph node dissection, to include 
incontinence, a pelvic hematoma (claimed as swelling and 
blood clot in the scrotum), antibiotic diarrhea, impotence, 
open wound, pain, and numbness in the thighs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board of Veterans' Appeals (Board) remanded 
this case in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's remand of March 2005 ordered a VA examination and 
medical opinion.  The June 2005 opinion did not respond to 
all elements of the remand instruction.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Specifically, the examiner did 
not opine whether any of the claimed additional disabilities 
are the result of "an event not reasonably foreseeable."  
38 U.S.C.A. § 1151(a)(1)(B) (West 2002).  The requested 
opinion pertains to a matter that by law and regulation is 
material to this claim.  The omission from the June 2005 
medical opinion is probably curable with an addendum report.  
If not, another examination will be necessary.

"Whether the proximate cause of a veteran's additional 
disability . . . was an event not reasonably foreseeable is 
in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  . . .  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of §17.32 of this chapter."  38 C.F.R. § 3.361(d)(2) (2005).  
Thus, a medical opinion whether the risk of the event that 
caused each of the veteran's claimed additional disabilities 
was the type of risk a reasonable health care provider would 
have disclosed is necessary to decide the veteran's claim.

Regulation provides that furnishing a veteran health care 
without his or her informed consent is an element of VA fault 
in causing additional disability.  38 C.F.R. 
§ 3.361(d)(1)(ii).  The regulation prescribes how to 
determine whether there was informed consent: "To determine 
whether there was informed consent, VA will consider whether 
the health care providers substantially complied with the 
requirements of § 17.32 of this chapter."  38 C.F.R. 
§ 3.361(d)(1)(ii).  Regulation defines informed consent, 
38 C.F.R. § 17.32(c) (2005), and it defines a type of 
informed consent called "signature consent."  § 17.32(a).  
Regulation further prescribes the required documentation of 
informed consent and when "signature consent" is required.  
38 C.F.R. § 17.32(d).

The veteran's cancer surgery and the cystoscopy under 
anesthesia of May 2004 reported by the veteran presumably 
required "signature consent" if it was a VA procedure.  
Other VA diagnostic or therapeutic treatments or procedures 
related to his surgery and post-operative course might also 
have required "signature consent."  Consequently, the VA 
ought to have those consent documents.  They are not of 
record in the claims file.   They should be of record for 
comparison with the consent as reported in the VA treatment 
records, and to better inform the VA examiner in rendering 
the necessary medical opinion.

In addition to the foregoing, the veteran's representative 
asserts that the June 2005 VA medical opinion misinterpreted 
the veteran's claim and responded to the wrong question.  
Specifically, the representative asserted that the examiner 
opined as to disability caused by VA fault in performance of 
the prostate surgery, while the claim alleges fault in the 
administration or delay in administration of follow-up care.

The opinion can be read ambiguously.  In light of the need 
for supplementation of the opinion, it should be little 
burden to obtain clarification.  VA would assist the veteran 
better, however, if the opinion clearly and unambiguously 
addresses the cause and fault aspects of the claim as to both 
the surgical treatment and the post-operative follow-up.

The veteran's August 2004 statement reports a cystoscopy for 
incontinence, but not where or when it was performed.  The 
June 2005 VA examiner noted the cystoscopy was about a year 
before the VA examination, but not where it was done.  The 
most recent VA medical records in the claims file are of 
January 2003.  The veteran has provided statements of March 
and June 2003 from a private physician, but not treatment 
records.  Although his October 2005 statement declared he had 
no more information to add to his case, his apparent 
attribution of his urinary incontinence to a cystoscopy of 
which no report is of record indicates the record is 
incomplete.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

*	Any "signature consent" forms the 
veteran has executed in conjunction 
with his November 2001 prostatectomy 
with lymph node dissection, and any 
"signature consent" forms executed 
in conjunction with VA follow-up 
diagnostic or therapeutic treatments 
or procedures related to his prostate 
cancer or its surgical residuals.

*	VA outpatient records since January 
2003 related to follow-up of the 
veteran's prostate cancer or its 
surgical residuals.

*	Any private medical records of 
treatment of the veteran's prostate 
cancer or its surgical residuals.

2.  Return the claims file to the June 
2005 VA examiner (or to another physician 
if the June 2005 examiner is unavailable) 
for addendum opinions:

*	As to the June 2005 opinion that 
post-operative complications of the 
veteran's RRP with lymph node 
dissection caused hematoma, 
incontinence, scrotal swelling, 
chronic diarrhea, impotence, and 
peripheral neuropathy, clarify which 
were caused by the surgery and which 
caused by post-operative care.

*	Clarify whether the June 2005 opinion 
that none of the conditions caused by 
post-operative complications are due 
to carelessness, negligence, lack of 
proper care or error in judgment, 
referred to the surgical procedure or 
to VA post-operative or other VA 
follow-up care, or to both.

*	Does the veteran's reported open 
wound and pain relate to one or more 
of the conditions opined in June 2005 
to be caused by complications of VA 
RRP with lymph node dissection, and 
if so, to which?  And, if so, does it 
relate to the surgery or to VA post-
operative or other VA follow-up care?

*	Identify the specific cause (for 
example, surgery or another post-
operative diagnostic or therapeutic 
treatment or procedure) of each of 
the conditions opined to be caused by 
post-operative complications, i.e., 
incontinence, pelvic hematoma 
(claimed as swelling and blood clot 
in the scrotum), chronic diarrhea, 
impotence, and peripheral neuropathy, 
and provide an opinion which of the 
conditions, if any, are reasonably 
foreseeable results of the identified 
cause.

*	In reaching an opinion as to whether 
any of the conditions caused by post-
operative complications was 
reasonably foreseeable, the examiner 
is to state whether the risk of that 
event was the type of risk that a 
reasonable health care provider would 
have disclosed in connection with the 
VA informed consent procedures for 
the diagnostic or therapeutic 
treatment or procedure that caused 
the event.

3.  Schedule the veteran for a VA 
examination to respond to instruction two 
(2), if and only if a complete response to 
instruction two (2) cannot be obtained in 
an addendum to the June 2005 examination 
report. 

4.  Readjudicate the claim at issue.  If 
the claim is not granted in full, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


